               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAI`I

                              )
WYATT J. K. KAM,              )
                              )
          Plaintiff,          )
                              )
     v.                       )       Civ. No. 19-00052 ACK-KJM
                              )
CARLTON HELM; ROBERT FARRELL; )
and DOE DEFENDANTS 1-10,      )
                              )
          Defendants.         )
                              )

     ORDER GRANTING IN PART AND DENYING IN PART THE OFFICER
         DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

          This case arises from a July 4, 2017 incident in which

Department of Land and Natural Resources, Division of

Conservation and Resource Enforcement (“DOCARE”) officers Robert

Farrell (“Chief Farrell”) and Carlton Helm (“Officer Helm”; and,

collectively with Defendant Farrell, the “Officer Defendants”)

boarded a boat and piloted it and its passengers back to shore

during the Flotilla event off-shore of Waikiki Beach.    Plaintiff

Wyatt Kam (“Kam”) alleges that the Officer Defendants used

excessive force to conduct an unreasonable search and seizure

and brings claims for constitutional and civil rights

violations, as well as several state law claims.

          The Officer Defendants have moved for summary judgment

on most of Kam’s claims against them, arguing that they are

entitled to judgment as a matter of law and no genuine issues of

                              - 1 -
material fact remain.      See ECF No. 52 (“Motion”). For the

reasons to be discussed below, the Court GRANTS IN PART AND

DENIES IN PART the Officer Defendants’ Motion for Partial

Summary Judgment.



                            FACTUAL BACKGROUND

            Unless otherwise indicated, the following facts are

undisputed.      They are principally drawn from parties’ concise

statements of facts (“CSFs”) and the evidentiary exhibits

attached thereto. 1/

            I.     The Flotilla Event on July 4, 2017

            On July 4, 2017, the Wind Warrior, a 47-foot

catamaran, was at the Flotilla event, an annual Fourth of July

celebration held off-shore of Waikiki Beach.           Defs’. CSF, ECF

No. 53, ¶¶ 1-4; Pl’s. CSF, ECF No. 75, ¶¶ 2, 4, 10.             The

Flotilla event brings over a thousand people and hundreds of

boats and personal floatation devices like plastic pool

floaties, kayaks, and surfboards, to the waters off Waikiki

Beach.   Pl’s. CSF ¶¶ 6-7; Defs’. CSF ¶¶ 4-6.          Individuals


      1/ Pursuant to LR 56.1(e), when the party opposing a motion for summary

judgment submits additional facts in a separate section of its concise
statement (as Kam did here), “the movant shall file, together with its reply
brief, a further concise statement that responds only to those additional
facts.” The Officer Defendants, as the moving parties, did not submit any
further concise statement with their reply. Unless clearly disputed by the
Officer Defendants’ initial concise statement, therefore, the Court assumes
the facts asserted in Kam’s separate concise statement are undisputed.
Because the facts on which the parties disagree are relatively obvious, this
does not impact the Court’s analysis.

                                    - 2 -
congregate on the vessels near the Macfarlane Regatta,

celebrating the Fourth of July by eating, drinking, and enjoying

the water.    Defs’. CSF ¶¶ 4-7, Pl’s. CSF ¶¶ 4-8.   Attendees

often consume a considerable amount of alcohol.      Defs’. CSF ¶ 7.

            Kam has attended the Flotilla event on the Wind

Warrior in years past.    Pl’s. CSF ¶ 9.   In prior years, Kam has

remained on the Wind Warrior anchored off-shore of Waikiki Beach

overnight, returning to shore the following morning.     Pl’s. CSF

¶ 9.

            On July 4, 2017, Kam rode on a different boat, the Sea

Dog II, to the Flotilla event.    Defs’. CSF ¶ 10-11; Pl’s. CSF

¶ 10-11.    Upon arrival, the Sea Dog II was tied to the Wind

Warrior.    Defs’. CSF ¶ 11; Pl’s. CSF ¶ 11.   The individual who

piloted the Wind Warrior to Waikiki had an understanding with

Kam and a third individual, Mr. Buckman, that one of them would

keep an eye on the Wind Warrior if the others were gone.      Pl’s.

CSF ¶ 13.

            While at the event, Kam spent time on both boats, as

well as swimming in the water.    Defs’. CSF ¶ 13; Pl’s. CSF ¶ 12.

Kam consumed alcohol and became intoxicated, as did many other

individuals attending the event.    Defs’. CSF ¶¶ 7, 29, 31.

            At some point, there was an altercation in which two

men boarded the Wind Warrior and became confrontational.      Pl’s.

CSF ¶ 17; Defs’. CSF ¶¶ 15-17.    The altercation ended when Kam

                                 - 3 -
and Mr. Buckman pushed the two men off the boat.     Pl’s. CSF ¶

17; Defs’. CSF ¶ 18.     DOCARE officers responded to the

altercation shortly thereafter.     Pl’s. CSF ¶ 18; Defs CSF ¶ 19.

            II.   Encounter Between Plaintiff and DOCARE Officers

            On the day of the 2017 Flotilla event, Chief Farrell

and Officer Helm were employed and on duty as DOCARE officers.

Defs’. CSF ¶ 20.     Part of their duties included responding to

near drownings, missing persons, medical emergencies, alcohol

violations, fights, and disorderly conduct.     Defs’. CSF ¶ 21.

The Officer Defendants approached the Wind Warrior in response

to a report of a fight and several officers—including Officer

Helm—boarded the boat and asked those on board where the captain

was.    Pl’s. CSF ¶¶ 18-19; Defs’. CSF ¶ 24.   Kam responded that

he was in charge.     Defs’. CSF ¶ 29; Pl’s. CSF ¶ 20.   Kam was

intoxicated and could not produce any identification, boating

license, or documentation showing that he could safely operate

the Wind Warrior.     Defs’. CSF ¶¶ 29-30.

            The parties dispute the specifics of what happened

next.

                  a. Kam’s Version of the Interactions with the
                     Officers

            According to Kam, Officer Helm boarded the Wind

Warrior without announcement of his authority or permission to

do so.    Compl. ¶ 18.   Officer Helm asserted that everyone aboard


                                 - 4 -
was under arrest and that the vessel would be impounded.      Compl.

¶ 22.   Officer Helm demanded to know who the captain was and

became aggressive in response to Kam’s statement that he was in

charge.    Pl’s. CSF ¶ 20; Compl. ¶¶ 23-27.    He yelled at Kam to

“shut the fuck up” and lie face down on the deck, prompting the

concern of another DOCARE officer who stepped between Officer

Helm and Kam.    Pl’s. CSF ¶ 21.    Kam laid down on the deck of the

boat as instructed.    Pl’s. CSF ¶ 22.     Officer Helm ordered other

officers to search the Wind Warrior and he began searching

through the cabinets himself, breaking several cabinets in the

process.    Pl’s. CSF ¶ 23.   Kam does not address—and so does not

contest—that this search was performed to locate life jackets.

Kam does allege that he offered to assist “locat[ing] anything

the officers may be searching for,” but Officer Helm told him to

stay prone on the deck and stepped on Kam’s back for several

minutes.    Compl. ¶ 37; Pl’s. CSF ¶ 24.

            Kam states that Chief Farrell was adjacent to the Wind

Warrior on the DOCARE boat with a clear view of the entire

incident, and that Chief Farrell ultimately ordered that Officer

Helm drive the Wind Warrior back to the Ala Wai Harbor with all

passengers on board.    Pl’s. CSF ¶¶ 25-27.    Officer Helm cut the

anchor line to the Wind Warrior and piloted the boat back to the




                                   - 5 -
harbor. 2/   Pl’s. CSF ¶ 28.    Chief Farrell remained in the DOCARE

vessel adjacent to the Wind Warrior and communicated with

Officer Helm both by speaking aloud and by speaking over the

radio.     Pl’s. CSF ¶ 30.

             According to Kam, he was forced to remain prone on the

deck from Officer Helm’s initial instruction through the

duration of the trip back to Ala Wai Harbor, for a total of

approximately one hour.       Pl’s. CSF ¶¶ 22, 29.      During the drive

back, Kam requested to use the restroom and Officer Helm told

him “shut up or I’m going to smash your head in,” again stepping

on Kam’s back such that he could not move.          Pl’s. CSF ¶ 29.

             After returning to Ala Wai Harbor, Kam was told that

he was free to leave.      Pl’s. CSF ¶ 32.      According to Kam, other

officers present expressed some confusion or concern about the

justification for the events, noting an apparent lack of

probable cause for seizing the Wind Warrior, a lack of clarity

about what they were investigating, and discomfort with the

nature of Officer Helm’s conduct towards Kam.           Pl’s. CSF ¶¶ 31-

36.




      2/Kam’s Complaint contradicts itself on this point, in one place
stating that Defendant Helm ordered the anchor line cut, and in another place
stating that officers manually raised the anchor. Compare Compl. ¶ 40 with
Compl. ¶ 42. In his Opposition to the Motion, Kam asserts the anchor was
cut, and supports this with testimony from Officer Colt. Kam Decl. ¶ 22;
Pl’s. Ex. B at 16:23-25. Kam’s counsel represented at the hearing on this
Motion that, despite the inconsistency in the Complaint, Kam asserts the
anchor line was cut.

                                    - 6 -
                  b. The Officer Defendants’ Version of the
                     Interactions with Kam

            The account of events offered by the Officer

Defendants varies considerably.      According to them, when

responding to the fight aboard the Wind Warrior, Officer Helm

became concerned about the vessel being overloaded.       Defs’. CSF

¶ 23.    Officer Helm maintains that, once on the Wind Warrior, he

saw a man who had just hit the boat as he was falling off of it,

a woman who appeared unconscious, and a number of intoxicated

people who appeared to be under the age of 21.       Defs’. CSF ¶¶

25-27.    The Officer Defendants found a significant risk of

dehydration and hypothermia and found the boat insufficiently

equipped to navigate at night in the crowded environment of the

Flotilla event.     Defs’. CSF ¶¶ 32-34.   They also did not believe

the occupants were in any condition to swim back to shore if

necessary.    Defs’. CSF ¶¶ 32-34.

            Because of these circumstances, the Officer Defendants

determined that the Wind Warrior needed to be returned to shore.

The Officer Defendants contacted the Coast Guard for assistance,

but the Coast Guard was unable to assist.      Defs’. CSF ¶¶ 36-37.

Officer Helm instructed the other officers present to locate

life jackets, and they proceeded with the passengers on board to

drive the boat back to shore.     Defs’. CSF ¶ 38.    According to

the Officer Defendants, Chief Farrell never boarded the Wind


                                 - 7 -
Warrior, was never within arm’s reach of Kam, and never saw,

heard, or was aware of Officer Helm using any force whatsoever

on Kam.   Defs’. CSF ¶ 41.



                       PROCEDURAL BACKGROUND

           On January 28, 2019, Kam filed a Complaint asserting

claims against Officer Helm and Chief Farrell.      ECF No. 1.    Kam

brings claims of excessive force and unreasonable search and

seizure in violation of the Fourth Amendment, and state law

claims of assault, battery, false arrest and false imprisonment,

invasion of privacy, intentional infliction of emotional

distress, and negligence.    ECF No. 1.

           On December 4, 2019, the Officer Defendants filed a

motion for partial summary judgment.      ECF No. 52.   Officer Helm

argues that he is entitled to summary judgment on the claims for

unreasonable search and seizure, false arrest and false

imprisonment, and intentional infliction of emotional distress.

Mot. at 2.   Chief Farrell argues that he is entitled to summary

judgment on all the claims except negligence.      Mot. at 2.    Kam

filed his Opposition on February 11, 2020, ECF No. 74, and the

Officer Defendants filed their Reply on February 18, 2020, ECF

No. 76.   The Court held a hearing on Tuesday, March 3, 2020.




                                - 8 -
                               STANDARD

          Summary judgment is proper where there is no genuine

issue of material fact and the moving party is entitled to

judgment as a matter of law.    Fed. R. Civ. P. 56(a).   Federal

Rule of Civil Procedure (“Rule”) 56(a) mandates summary judgment

“against a party who fails to make a showing sufficient to

establish the existence of an element essential to the party’s

case, and on which that party will bear the burden of proof at

trial.”   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see

also Broussard v. Univ. of Cal., 192 F.3d 1252, 1258 (9th Cir.

1999).

          “A party seeking summary judgment bears the initial

burden of informing the court of the basis for its motion and of

identifying those portions of the pleadings and discovery

responses that demonstrate the absence of a genuine issue of

material fact.”    Soremekun v. Thrifty Payless, Inc., 509 F.3d

978, 984 (9th Cir. 2007) (citing Celotex, 477 U.S. at 323); see

also Jespersen v. Harrah’s Operating Co., 392 F.3d 1076, 1079

(9th Cir. 2004).    “When the moving party has carried its burden

under Rule 56[(a)] its opponent must do more than simply show

that there is some metaphysical doubt as to the material facts

[and] come forward with specific facts showing that there is a

genuine issue for trial.”    Matsushita Elec. Indus. Co. v. Zenith

Radio, 475 U.S. 574, 586–87 (1986) (citation and internal

                                - 9 -
quotation marks omitted); see also Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247–48 (1986) (stating that a party cannot

“rest upon the mere allegations or denials of his pleading” in

opposing summary judgment).

          “An issue is ‘genuine’ only if there is a sufficient

evidentiary basis on which a reasonable fact finder could find

for the nonmoving party, and a dispute is ‘material’ only if it

could affect the outcome of the suit under the governing law.”

In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing

Anderson, 477 U.S. at 248).    When considering the evidence on a

motion for summary judgment, the court must draw all reasonable

inferences on behalf of the nonmoving party.      Matsushita Elec.

Indus. Co., 475 U.S. at 587; see also Posey v. Lake Pend Oreille

Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008) (stating

that “the evidence of [the nonmovant] is to be believed, and all

justifiable inferences are to be drawn in his favor” (internal

citation and quotation omitted)).



                              DISCUSSION

          I.   Standing

          Although neither party raises the issue, the Court

begins by addressing standing.    Kam’s Complaint asserts an

unreasonable search of the Wind Warrior and an unreasonable

seizure of his person.    Compl. ¶ 69.     The Complaint is vague as

                                - 10 -
to whether Kam also intends to assert an unreasonable seizure of

the Wind Warrior, but Kam’s Opposition makes that point.      See

Compl. ¶ 68-73; Opp. at 9-12.

           The Wind Warrior is not Kam’s boat.   His standing to

assert an unreasonable search and seizure thereof is thus

contingent on whether he had “sufficient possessory rights.”

Lyall v. City of Los Angeles, 807 F.3d 1178, 1186 (9th Cir.

2015).   “To be shielded by the Fourth Amendment, a person needs

‘some joint control and supervision of the place searched,’ not

merely permission to be there.”    Id. at 1186–87 (quoting United

States v. Lockett, 919 F.2d 585, 588 (9th Cir. 1990)).    A

person’s right to exclude others from a location suggests there

is Fourth Amendment standing.    Id.; see also Byrd v. United

States, 138 S. Ct. 1518, 1527, 200 L. Ed. 2d 805 (2018) (“[O]ne

who owns or lawfully possesses or controls property will in all

likelihood have a legitimate expectation of privacy by virtue of

the right to exclude.” (quoting Rakas v. Illinois, 439 U.S. 128,

143 n.12, 99 S. Ct. 421, 430, 58 L. Ed. 2d 387 (1978))).

           Courts have considered the requisite possessory

interest in the context of borrowed vehicles.    In United States

v. Portillo, 633 F.2d 1313 (9th Cir. 1980), the court held that

an individual who borrowed a friend’s car had standing to

challenge a search of the car because the individual (1) had

received permission to borrow the car; and (2) had the keys to

                                - 11 -
the ignition and trunk, “with which he could exclude all others,

save his friend, the owner.”    Id. at 1317.    This was distinct

from the position of a mere passenger, who would not have

standing.   Id.   In United States v. Thomas, 447 F.3d 1191 (9th

Cir. 2006), the court applied the same logic to hold that a

driver of a rental car who was not authorized under the lease

agreement to control or possess the vehicle nevertheless had

standing to challenge a search “to the same extent as the

authorized renter” if he received permission to use the rental

car and had joint authority over it.      Id. at 1197-99.   “This

approach is in accord with precedent holding that indicia of

ownership-including the right to exclude others-coupled with

possession and the permission of the rightful owner, are

sufficient grounds upon which to find standing.”      Id. at 1199

(citations omitted); see also Byrd, 138 S. Ct. at 1531 (holding

that “the mere fact that a driver in lawful possession or

control of a rental car is not listed on the rental agreement

will not defeat” Fourth Amendment standing).

            Here, the facts could support Kam having a sufficient

possessory interest for standing to challenge the search and

seizure of the boat.    He asserts that he had an understanding

with the lawful possessor that he was partially “in charge” of

the Wind Warrior.    Pl’s. CSF ¶ 13.    And he told the officers

that he was in charge when they arrived.      Pl’s. CSF ¶ 20.   Kam’s

                               - 12 -
claim of lawful possession is bolstered by his assertion that he

commonly utilized the Wind Warrior for recreation as both a

crewmember and captain.      Pl’s. CSF ¶ 2.     Finally, Kam asserts

that he and Mr. Buckman forced two confrontational males off the

Wind Warrior, suggesting some right to exclude others.            Pl’s.

CSF ¶ 17.

             On the other hand, it is not obvious that Kam had

possessory rights of the Wind Warrior; he may better be

characterized as a mere passenger.         Kam did not drive the Wind

Warrior to the event; there is no indication that Kam had the

keys; and the vessel was anchored in place potentially for the

night.   The exclusion of others was also undertaken alongside

Mr. Buckman, who arguably also had a possessory interest in the

vessel. 3/   These facts could undermine Kam’s Fourth Amendment

standing to challenge the search or seizure of the Wind Warrior.

             “Because Fourth Amendment standing is subsumed under

substantive Fourth Amendment doctrine, it is not a

jurisdictional question and hence need not be addressed before



      3/ It is not clear who the owner of the Wind Warrior is. Kam asserts
that Mr. Buckman paid Kam to perform repairs on the vessel and that a friend
of Mr. Buckman’s son drove the Wind Warrior to the Flotilla event. Pl’s. CSF
¶ 3; Pl’s. Ex. A at 39:10-21. Kam also describes the vessel as “Gino
Morelli’s first baby” in his deposition. Defs’. Ex. A at 25:5-7. Officer
Silberstein testified that another officer contacted Beverly Little at the
Hawai`i Kai marina who informed the officer that the Wind Warrior was
registered to someone named Hittenhouse, Pl’s. Ex. C at 16:17-25. The
Complaint references Officer Helm demanding to know who the captain was and
asking for two individuals by name, neither of whom were present, Compl.
¶ 25.

                                  - 13 -
addressing other aspects of the merits of a Fourth Amendment

claim.”    Byrd, 138 S. Ct. at 1530.     The Court does not reach a

determination on the issue of standing to challenge the search

or seizure of the Wind Warrior at this time, but the Court notes

that the parties will eventually need to confront this issue.

            II.   Chief Farrell’s Liability for Excessive Force

            The parties do not dispute that Chief Farrell remained

on the DOCARE vessel for the duration of the encounter on

July 4, 2017—Chief Farrell never boarded the Wind Warrior.

Pl’s. CSF ¶¶ 25, 30.    Chief Farrell argues that because Kam has

not alleged that he personally participated in the use of force,

the claim against him must be dismissed.       Mot. at 9.   Kam

asserts that despite Chief Farrell’s lack of personal

participation, he has supervisory liability for Officer Helm’s

use of excessive force.    Opp. at 7-9.     The Court finds that

Chief Farrell did not have the requisite participation in the

alleged use of force and dismisses the claim against him.

            Supervisors are subject to liability under § 1983

“when culpable action, or inaction, is directly attributed to

them.”    Starr v. Baca, 652 F.3d 1202, 1205 (9th Cir. 2011); see

also Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)

(Supervisory liability requires that “the supervisor

participated in or directed the violations, or knew of the

violations and failed to act to prevent them.”).       Although a

                                - 14 -
supervisor need not be physically present for the injury, a

plaintiff must show that “each Government-official defendant,

through the official’s own individual actions, has violated the

Constitution.”   Ashcroft v. Iqbal, 556 U.S. 662, 676, 129 S. Ct.

1937, 1948, 173 L. Ed. 2d 868 (2009); Starr, 652 F.3d at 1205.

A plaintiff can make this showing by pointing to (1) action or

inaction in training, supervision, or control; (2) acquiescence

in the complained-of constitutional deprivations; or (3) a

reckless indifference to the rights of others.    Starr, 652 F.3d

at 1205-06 (citing Larez v. City of Los Angeles, 946 F.2d 630

(9th Cir. 1991)).

          a. Events on July 4, 2017

          Kam argues that because Chief Farrell “failed to

control” Officer Helm and “failed to intervene” in the use of

force against Kam, he has supervisory liability.    Opp. at 8.

But Kam has not provided any evidence that Chief Farrell was

aware of and then failed to prevent Officer Helm’s use of force

on July 4, 2017.    The only evidence Kam cites is the DOCARE

internal affairs investigation interview of Chief Farrell,

wherein Chief Farrell states that he had a “clear view” of

Officer Helm’s actions and that he did not see the officer

threatening Kam:

          After the initial boarding of Officer Helm and
          when the crowd began to disperse, I had a clear
          view of all of Helm’s actions, I had a clear view

                               - 15 -
           of Mr. Kam, and at no time did I see Carlton
           [Helm] place his boot or make any threatening
           gestures towards Mr. Kam.

Pl’s. Ex. D at 8:45-9:08.

            Kam argues that Chief Farrell’s statement that he had

a “clear view” of Officer Helm creates a factual issue that must

be decided by a jury.   This argument ignores the substance of

the evidence presented:   Chief Farrell did not see any use of

force occur.   Moreover, in his interview, Chief Farrell stated

that as the DOCARE vessel approached the Wind Warrior, there

were 40-50 people on board, that there was a large commotion

with some people jumping off the Wind Warrior in order to avoid

the DOCARE officers, and that as Officer Helm boarded the

vessel, Chief Farrell could not see much because of the large

crowd.   Pl’s. Ex. D.

           The only evidence before the Court regarding Chief

Farrell’s involvement in the use of force on July 4, 2017 is

(1) the statement by Chief Farrell in the interview that he did

not see any use of force occur, Pl’s. Ex. D; and (2) the

declaration submitted by Chief Farrell indicating the same,

Defs’. Ex. B and ECF No. 56 at ¶¶ 8-9 (“I did not see or hear

any DOCARE Officers, including Carlton Helm, use any physical

force on Wyatt Kam”; “I was not aware of any DOCARE Officers

using any physical force on Wyatt Kam”; and “I had no reason to

believe that any DOCARE Officers would use excessive force on

                              - 16 -
Wyatt Kam.”).   This fails to create a genuine issue of material

fact regarding Chief Farrell’s personal participation in Officer

Helm’s excessive use of force.

           b. Subsequent Ratification

           Case law in the Ninth Circuit permits liability

against a supervising officer if the supervising officer

condones or ratifies the excessive use of force.

           As an initial matter, there remains a dispute of

material fact regarding whether the manner in which Officer Helm

allegedly stepped on Kam’s back while Kam was prone on the deck

would constitute “excessive force” at all.   Even assuming Kam

could show that it did, the Court would still find insufficient

facts to support a claim for subsequent ratification by Chief

Farrell.

           In Larez v. City of Los Angeles, 946 F.2d 630 (9th

Cir. 1991), the court upheld a jury verdict that a supervising

officer was individually liable when he personally dismissed the

plaintiff’s excessive force complaint against the subordinate

officers, and where expert witness testimony indicated that the

supervising officer should have disciplined the subordinate

officers and established new procedures to avoid future

incidents.   Id. at 646.

           In Watkins v. City of Oakland, Cal., 145 F.3d 1087

(9th Cir. 1998), the court found a chief officer could be liable

                              - 17 -
for ratifying the excessive use of force by a subordinate

officer whose police dog injured the plaintiff.        Id. at 1093-94.

The chief officer had personally dismissed the plaintiff’s

complaint against subordinate Officer Chew “despite evidence of

Officer Chew’s use of excessive force contained in the report

and evidence of Officer Chew’s involvement in other police dog

bite incidents . . . .”     Id. at 1093.    Likewise, the officer had

dismissed the complaint “apparently without ascertaining whether

the circumstances of those cases required some ameliorative

action to avoid or reduce serious injuries to individuals from

dogs biting them.”    Id.   The chief officer also failed to

establish new procedures despite evidence of numerous injuries

to suspects apprehended by the use of police dogs.        Id. at 1093.

          The court reached the same result in Blankenhorn v.

City of Orange, 485 F.3d 463 (9th Cir. 2007).        Even though the

chief officer in that case did not personally dismiss complaints

against the subordinate officer, he had previously approved the

officer’s personnel evaluations despite three prior complaints

of excessive force.    Id. at 485-86.    The plaintiff offered

expert testimony that the discipline the subordinate officer

received for those three complaints was markedly insufficient—in

fact, the expert stated that the subordinate officer should have

been fired for the second complaint.       Id.   The court held that

this evidence “could lead a rational factfinder to conclude that

                                - 18 -
[the chief officer] knowingly condoned and ratified actions by

[the subordinate officer] that he reasonably should have known

would cause constitutional injuries like the ones Blankenhorn

may have suffered.”      Id. at 486.

            Each of the Ninth Circuit cases finding a basis for

supervisory liability on a theory of ratification relied on more

evidence than Kam offers here.        Both Blankenhorn and Larez

included expert testimony regarding the deficiencies in the

chief officers’ actions.       Blankenhorn, 485 F.3d at 486; Larez,

946 F.2d at 646.     And in both Blankenhorn and Watkins, the chief

officer was aware of the subordinate’s history regarding the use

of excessive force. 4/

            The evidence before the Court here does not rise to

the level relied on in those cases.         Kam submits some evidence

supporting the contention that Chief Farrell received complaints

about Officer Helm’s use of force on Kam on July 4, 2017. 5/            Kam

declares that he met with officer John Silberstein around March

2018, and Mr. Silberstein informed Kam that he and other

officers “wrote a report detailing their concerns with Officer



      4/ In Blankenhorn, the chief officer had personally approved the

subordinate’s personnel evaluation despite three prior complaints. 485 F.3d
at 486. In Watkins, the subordinate was involved in other incidents
involving the specific kind of excessive force at issue (police dog bites),
and there was evidence of numerous injuries to suspects apprehended by the
use of police dogs without any subsequent establishment of new procedures in
relation to their use. Watkins, 145 F.3d at 1093.
      5/ Kam provides additional evidence regarding complaints with relation

to unreasonable seizure of the Wind Warrior, which is discussed infra.

                                   - 19 -
Helm’s use of force on July 4, 2017, and that Chief Robert

Farrell threw his report in the trash and said he would fire

[Silberstein] if he could.”       Kam Decl. ¶ 31.      The Court notes

that Kam submits a deposition of Officer Silberstein which

contains no such allegation.       See Pl’s. Ex. C.

              Kam also submits a deposition of Officer Colt who was

present on the Wind Warrior on July 4, 2017.           Pl’s. Ex. B.

Officer Colt describes Officer Helm and Kam standing one to two

feet apart, Officer Helm saying “something to the effect of shut

the fuck up,” both Officer Helm and Kam “posturing,” and Officer

Colt reacting by placing his body in between the two men.             Pl’s.

Ex. B at 13:19-14:10.      Officer Colt also states that he voiced

concerns to Chief Farrell about that incident and received a

dismissive response.      Pl’s. Ex. B. at 22:2-17.       The Court notes

that Officer Colt provided no description of any physical

contact. 6/

              Even viewing the evidence in the light most favorable

to Kam and therefore assuming that Chief Farrell received two

     6/ In addition to Officer Colt’s description of the interaction reviewed
above—containing no reference to Officer Helm physically touching Kam—
Officer Colt’s deposition includes the following exchange:
            Q. Did you ever see Lieutenant Helm touch Wyatt Kam with
            his feet or step over him in any manner?
            A. No, I did.
            Q. Did you ever say anything to Guy Chang or anybody about
            concerns you had about Lieutenant Helm physically touching
            Mr. Kam?
            A. No, I did not.
Pl’s. Ex. B, ECF 75-3, 24:8-14. While the phrase “No, I did” appears to be a
typographical error, neither party references it. Accordingly, the Court
does not rely on this exchange.

                                   - 20 -
complaints about Officer Helm’s interaction with Kam (at least

one of which does not reference any physical contact), no

rational factfinder could conclude that Chief Farrell knowingly

condoned or ratified actions by Officer Helm that he reasonably

should have known would cause constitutional injuries like the

ones Kam alleges.    See Blankenhorn, 485 F.3d at 486.   There is

no evidence that Chief Farrell was personally involved in the

excessive use of force at issue or that Chief Farrell had prior

or subsequent knowledge of other incidents involving Officer

Helm.   Nor is there any expert testimony regarding the

deficiencies in Chief Farrell’s actions.    More is required to

maintain a claim of ratification.    Accordingly, the Court GRANTS

summary judgment for Chief Farrell on this issue.

            III. Whether the Search and Seizure Were Reasonable

            The Fourth Amendment protects against unreasonable

searches and seizures.    The Officer Defendants contend that any

search or seizure was reasonable under the Fourth Amendment

because it was necessary to alleviate the risk of serious injury

or death.    Mot. at 11-14 (citing Brigham City, Utah v. Stuart,

547 U.S. 398, 403, 126 S. Ct. 1943, 1947, 164 L. Ed. 2d 650

(2006)).    Kam responds that the exception articulated by the

Officer Defendants is too broad because it would allow the

officers to seize virtually every one of the hundreds of boats

present on the day of the encounter.    Opp. at 9-12.    Kam further

                               - 21 -
argues that the Officer Defendants should have taken a less

intrusive alternative.   Opp. at 9-12.

                a. The Warrant Requirement and the Emergency Aid
                   Exception

           To pass constitutional muster, searches and seizures

under the Fourth Amendment typically require a warrant.

See Brigham City, 547 U.S. at 403.     “Nevertheless, because the

ultimate touchstone of the Fourth Amendment is ‘reasonableness,’

the warrant requirement is subject to certain exceptions.”     Id.

(citations omitted).   The “emergency aid” exception “obviate[es]

the requirement of a warrant” when police “need to assist

persons who are seriously injured or threatened with such

injury.”   Brigham City, 547 U.S. at 403.    This is the exception

that the Officer Defendants invoke to justify the warrantless

search and seizure alleged here.

           The emergency aid exception is applicable if a two-

prong test is met.   The first prong asks whether “considering

the totality of the circumstances, law enforcement had an

objectively reasonable basis for concluding that there was an

immediate need to protect others or themselves from serious

harm.”   United States v. Snipe, 515 F.3d 947, 952 (9th Cir.

2008); see also Brigham City, 547 U.S. at 404.     “[T]he police

bear a heavy burden when attempting to demonstrate an urgent

need that might justify warrantless searches or arrests, because


                              - 22 -
the emergency exception is narrow and rigorously guarded.”

Bonivert v. City of Clarkston, 883 F.3d 865, 877 (9th Cir. 2018)

(internal citations and quotation marks omitted).

          The second prong asks whether the “scope and manner”

of the police conduct “were reasonable to meet the need.”

Snipe, 515 F.3d at 952.   “Even if a warrant is not required, a

search is not beyond Fourth Amendment scrutiny; for it must be

reasonable in its scope and manner of execution.    Urgent

government interests are not a license for indiscriminate police

behavior.”   Maryland v. King, 569 U.S. 435, 448, 133 S. Ct.

1958, 1970, 186 L. Ed. 2d 1 (2013); see also Brigham City, 547

U.S. at 406 (considering the reasonableness of the manner of the

officers’ entry).

          “In a § 1983 case, the question whether exigent

circumstances existed is generally one for the jury.”    Lyall v.

City of Los Angeles, 807 F.3d 1178, 1189 (9th Cir. 2015).

                b. Fourth Amendment’s Application to Vessels

          Vessels in open water present some unique Fourth

Amendment concerns distinct from, for example, homes or

automobiles.

          In United States v. Villamonte-Marquez, the Supreme

Court held that customs officers who stopped and boarded a

vessel to ensure compliance with documentation requirements did

not violate the Fourth Amendment even though the officers were

                              - 23 -
acting without any articulable suspicion.    462 U.S. 579, 593,

103 S. Ct. 2573, 2582, 77 L. Ed. 2d 22 (1983).    The Court

acknowledged that the same type of stop performed on an

automobile would have violated the Fourth Amendment, but “[t]he

nature of waterborne commerce in waters providing ready access

to the open sea is sufficiently different from the nature of

vehicular traffic on highways” to justify the intrusion.      Id. at

593; see also id. at 588.

          The Court’s analysis focused on the reasonableness of

the government’s conduct by balancing the intrusion on the

individual’s Fourth Amendment interests against the legitimate

governmental interests.   Id. at 588.   “While the need to make

document checks is great,” the intrusion on Fourth Amendment

interests was limited because the document check involved only a

brief detention while the officers boarded public areas of the

vessel and did not involve a search of the occupants or vessel.

Id. at 592.

          Applying Villamonte-Marquez, the Ninth Circuit has

held that “a daytime boarding for the purpose of conducting a

safety inspection that is conducted in a minimally intrusive

manner, when the vessel is in a location that poses a

substantial risk to its occupants, is reasonable under the

Fourth Amendment balancing test.”   United States v. Humphrey,



                              - 24 -
759 F.2d 743, 747 (9th Cir. 1985). 7/       Like in Villamonte-Marquez,

the privacy invasion in Humphrey was limited because the

officers were on a publicly exposed deck.          And, in addition to

the governmental interest in enforcing documentation laws, there

was a second governmental interest:         safety.    The officer had

boarded the vessel to determine whether it was able to make the

journey home and testified that “he would have been remiss in

his duty to insure the safety of United States citizens at sea

if he had not made a safety inspection . . . under the

circumstances.”      Humphrey, 759 F.2d at 747.       “More generally, an

unsafe vessel is not only a hazard to its occupants, but can

pose dangers to international commerce by sea.”           Id.

              Neither case stated that it relied on the emergency

aid exception, instead balancing the relevant interests in order

to determine reasonableness.        Villamonte-Marquez, 462 U.S. at

588; Humphrey, 759 F.2d at 746.        And both cases focused on

whether the initial boarding by the officers was justified under

the Fourth Amendment rather than examining any subsequent

seizure. 8/    Once aboard, the officers observed evidence of drug


      7/ The court noted that its conclusion was “highly fact specific” and

did not “establish a general rule that approves all warrantless,
suspicionless, and discretionary boardings of noncommercial vessels on the
high seas.” Humphrey, 759 F.2d at 747.
      8/ Both the Supreme Court and Ninth Circuit reserved the question of

whether a routine safety and document inspection would justify intruding on
the privacy of the below-deck living quarters absent independent cause.
Villamonte-Marquez, 462 U.S. at 584 n.3; Humphrey, 759 F.2d at 749. In
(Continued . . .)


                                   - 25 -
violations justifying the subsequent seizure.           Villamonte-

Marquez, 462 U.S. at 583; Humphrey, 759 F.2d at 745.

                  c. Analysis

            The critical question in this case is whether the

search and seizure of the Wind Warrior were reasonable.             Because

there are genuine issues of material fact surrounding the search

and seizure of the Wind Warrior, the Court denies summary

judgment on this issue.

                       i. Totality of Circumstances

            Under the two-prong test for the emergency aid

exception, the Court first looks to whether the totality of the

circumstances created an objectively reasonable basis for the

Officer Defendants to conclude that there was an immediate need

to protect others.

            The Officer Defendants submit evidence of a chaotic

scene involving an overloaded boat with at least one person

apparently unconscious and another injuring himself jumping

off. 9/   It is undisputed that Kam was the only asserted captain

present and was inebriated so that he could not drive the boat.



Humphrey, independent cause was present because the officers were informed by
the passengers that weapons were present below deck. Humphrey, 759 F.2d at
748.
      9/ In fact, Kam submits an interview with Officer Farrell regarding the

incident in which Officer Farrell states that he saw several people
unconscious, that Kam was unconscious for at least part of the interaction,
and that the individual jumping off the boat needed medical attention. Pl’s.
Ex. D. The Officer Defendants do not address this evidence in their
briefing.

                                   - 26 -
The Officer Defendants cite additional concerns (1) regarding

potential dehydration and hypothermia, as it was approaching

6 P.M., getting dark, and the passengers had little clothing;

(2) that the vessel was located a quarter mile or more away from

shore, and the ability of intoxicated persons to swim back to

shore if necessary was compromised; (3) there were dangerous

prevailing weather conditions; and (4) there was insufficient

lighting for the boat to stay anchored overnight (and there is

no evidence that the Officer Defendants were aware of or

informed that Kam intended to spend the night aboard the vessel

or knew of any plans for the 15-20 passengers).

          But Kam asserts that the vessel was ready and able to

stay anchored in place overnight, as he and his friends had done

in years past.    This contradicts the Officer Defendants’

testimony regarding the requisite lighting.    While the Officer

Defendants contest the sufficiency of the Wind Warrior’s anchor,

Kam submits that the Wind Warrior had been anchored in place for

several hours already.    Kam does not address the plans for the

remaining passengers to get back to shore.

          The Officer Defendants’ remaining concerns are

arguably contradicted by the testimony Kam presents from two

other officers, both of whom suggest that the reasons for

seizing the Wind Warrior were at best not clear and at worst

non-existent.    According to Officer Colt, he later “expressed

                               - 27 -
concern” to his branch chief “that as far as I knew we hadn’t

established probable cause or cause for seizing that vessel.”

Pl’s. Ex. B at 23:11-14, 23:25-24:3.

          According to Officer Silberstein, Officer Helm

indicated multiple possible reasons to justify why the Wind

Warrior had been seized, including hazard to navigation,

underaged drinking, and possibly illegal charter, but on the day

of the seizure “[i]t wasn’t clear specifically where we --

whether we were investigating all of those things or any one of

those things.”   Pl’s. Ex. C at 15:14-16:4.   Officer Silberstein

then references a conference call he listened in on between

Officer Colt and Chief Farrell, in which the officers discussed

the reason the vessel was taken:

          Hazard to navigation, you know, it was discussed
          like was it a hazard to navigation probably not
          under maritime law was the kind of discussion that
          was going on. The prohibitions case was a concern
          because again, nobody seemed to observe any of the
          underage people in possession or consumption of
          alcohol. So there was that discussion to try and
          okay what -- what was, you know, -- and, I didn’t
          know what, you know, I wasn’t aware of why the
          vessel was taken specifically.

Pl’s. Ex. C 26:6-16.

          The Court concludes there are disputed issues of

material fact concerning whether there was an objectively

reasonable basis for the Officer Defendants’ actions.




                              - 28 -
                   ii. Manner and Scope

           The Court second considers whether the manner and

scope of the seizure were reasonable.

           According to the Officer Defendants’ version of the

facts, Officer Helm and other officers boarded the vessel

because they were responding to a report of fighting aboard the

Wind Warrior.   Chief Farrell’s interview indicates a man hit his

head falling off the vessel and he observed three or four

unconscious people on board who required medical care.   There

were 15-20 passengers on board who needed to get back to shore,

shore was approximately a half mile away, and it was getting

dark.   The only so-called captain on board was admittedly

inebriated and unable to handle the vessel, so the officers

needed to take control of the vessel and take it into harbor.

           On the other hand, Kam’s version of the facts is that

the fight the officers were responding to had ended some fifteen

minutes prior to their arrival, and by the time the officers

arrived, the people aboard the vessel were peacefully sitting

and listening to music.   The officers—without a warrant or

probable cause—boarded the Wind Warrior and Officer Helm began

shouting that everybody aboard was under arrest.   Kam and his

friends that were capable of piloting the Wind Warrior had

planned to spend the night aboard the vessel if Kam and the

others were not sufficiently sober to return the vessel to port

                              - 29 -
after they watched the evening fireworks.           There was nobody on

board who required medical care.         Some DOCARE officers later

expressed questions about the probable cause for the seizure of

the vessel and Officer Helm’s handling of Kam. 10/

            Kam asserts that the manner and scope of the seizure

of the vessel were improper for the following reasons.              Kam

contends that Officer Helm boarded the vessel without a warrant,

probable cause, or permission, and that when Officer Helm

boarded, he declared everyone on board was under arrest.

Further, Officer Helm required Kam to lie prone on the deck and

stepped on his back or neck.        Additionally, Kam asserts that the

vessel was improperly searched and cabinets were damaged.

Finally, Kam asserts that cutting the anchor line was improper.

            On the other hand, the Officer Defendants assert that

everything they did was lawful and appropriate, and that they

initially boarded the vessel in responding to a fight that they

were notified was occurring on board the vessel.            The Officer

Defendants further reiterate all of the grounds that they

asserted in conjunction with the questions regarding the



      10/ Kam submits the deposition testimony of Officers Colt and Silberstein

to support this contention. Pl’s. Ex. B at 23:11-14, 23:25-24:3 (Officer Colt
later “expressed concern” to his branch chief “that as far as I knew we
hadn’t established probable cause or cause for seizing that vessel.”); Pl’s.
Ex. C 26:6-16 (Officer Silberstein stated there was a later conference call
on which it was discussed that the Wind Warrior was probably not a hazard to
navigation under maritime law, that nobody observed any underage people
possessing or consuming alcohol undermining any prohibitions case, and that
he “wasn’t aware of why the vessel was taken specifically.”).

                                   - 30 -
reasonableness of seizing the vessel and making the search for

life jackets, and the need to pilot the vessel back to the

harbor.

              The Court concludes with regard to the second prong of

the test that there are material issues of fact as to whether

the scope and manner of the Officer Defendants’ conduct were

reasonable to meet the need.          See Snipe, 515 F.3d at 952.

                    d. Conclusion

              As referenced in Humphrey, an unsafe vessel is not

only a danger to its occupants but to all those who might

encounter it.       759 F.2d at 747.     That concern is elevated in an

environment crowded with intoxicated individuals on all manner

of flotation device and with other vessels nearby.              See Mot.

at 12 (“There were hundreds of other vessels and over a thousand

individuals on personal floatation devices many of those being

cheap pool floaties” and “Officer Helm could not allow

Plaintiff, an unidentified, unlicensed, highly intoxicated, yet

self-proclaimed ‘captain’ to operate a double hulled catamaran

that was over forty feet in length in under such

conditions.”). 11/

              However, Kam asserts that the Officer Defendants

boarded the vessel without a warrant, probable cause, or

     11/   In their argument on false arrest and false imprisonment, the Officer
(Continued . . .)


                                     - 31 -
permission.    He further asserts that despite Officer Helm’s

declaration upon arrival that all present were under arrest,

there was no evidence of any crime and Kam was nevertheless made

to lie face down on the deck of the Wind Warrior for about an

hour while the officers seized the vessel, assumed control of

it, and conducted a warrantless search.         On the other hand, the

Officer Defendants assert that they boarded the vessel in

response to a fight on board and were confronted with a chaotic

scene involving numerous intoxicated individuals on board a

vessel as it was getting dark without a safe way back to shore,

some of whom were in need of medical attention.           According to

the Officer Defendants, this created an exigency justifying the

search for life jackets and seizure of the boat and its

passengers.

           In summary, because there are disputed issues of

material fact regarding whether the search and seizure of the

vessel was reasonable, the Court denies summary judgment on this

claim.




Defendants cite to a Hawaii statute giving marine law enforcement officers
discretion to terminate a voyage when the officer observes unsafe conditions
creating hazardous conditions. Mot. at 16, citing HAR § 13-242-16. There is
at least some factual issue over whether these conditions were unsafe, based
on other officers that were present suggesting a possible lack of probable
cause for seizing the boat.

                                  - 32 -
           IV.   Qualified Immunity

           Even if the Officer Defendants violated Kam’s Fourth

Amendment rights, they are still entitled to dismissal of the

lawsuit based on qualified immunity if “clearly established law

does not show that the search [and seizure] violated the Fourth

Amendment.”   Pearson v. Callahan, 555 U.S. 223, 243–44, 129 S.

Ct. 808, 822, 172 L. Ed. 2d 565 (2009).   “[T]he ‘clearly

established’ inquiry is a question of law that only a judge can

decide.”   Morales v. Fry, 873 F.3d 817, 821 (9th Cir. 2017).

“This inquiry turns on the ‘objective legal reasonableness of

the action, assessed in light of the legal rules that were

clearly established at the time it was taken.’”   Pearson, 555

U.S. at 244 (quoting Wilson v. Layne, 526 U.S. 603, 614, 119 S.

Ct. 1692, 1699, 143 L. Ed. 2d 818 (1999)).   “A clearly

established right is one that is ‘sufficiently clear that every

reasonable official would have understood that what he is doing

violates that right.’”   Mullenix v. Luna, 136 S. Ct. 305, 308,

193 L. Ed. 2d 255 (2015) (quoting Reichle v. Howards, 566 U.S.

658, 664, 132 S. Ct. 2088, 2093, 182 L. Ed. 2d 985 (2012)).

           In this case, the appropriate inquiry asks objectively

whether a reasonable officer could have believed that seizing

the Wind Warrior, performing a search for life jackets, cutting

the anchor line, piloting the Wind Warrior back to shore, and

requiring Kam to lie face down on the deck for the duration of

                               - 33 -
the encounter was lawful, in light of clearly established law

and the information that the officers possessed.            See Wilson,

526 U.S. at 615.     The resolution of that question depends on the

resolution of disputed facts.

            On the one hand, from the Officer Defendants’

standpoint, they boarded the vessel in responding to a report of

a fight; had concerns the vessel was overloaded; arrived on

scene to find the self-asserted captain to be intoxicated; knew

that it was getting dark and the vessel was some distance from

shore, where other vessels and people on flotation devices were

around the Wind Warrior; saw 15-20 passengers that they believed

needed to get back to shore; saw someone (or several people)

unconscious on the deck of the boat; and saw someone injure

himself jumping off of the boat and believed he required medical

attention.

            On the other hand, Kam’s position contends that the

only basis for the Officer Defendants’ presence on the Wind

Warrior was a fight that had ended fifteen minutes prior to

their arrival. 12/   The vessel was safely anchored in place and

could safely remain anchored in place overnight.            The Wind

Warrior had an appropriate number of passengers, and it should

have been apparent to the Officer Defendants that those


      12/The Court notes that Officer Colt undermines this position by his
statement that upon boarding, Officer Helm “was trying to figure out you know
where the affray was that was still going on . . .” Pl’s. Ex. B at 13:9-16.

                                   - 34 -
passengers either were themselves prepared to spend the night on

the vessel or had alternate plans of safely getting back to

shore.   Kam would contend that one individual was merely

sleeping on the vessel when the Officer Defendants arrived, and

the individual alleged to have hit himself while jumping off was

not injured and did not require medical attention.   The winds

were not as severe or dangerous as the Officer Defendants allege

and nobody present was in any immediate danger.   Officer Helm

was immediately aggressive when he arrived on the scene and he

used excessive force against Kam without provocation.

           To wit, there are many disputed issues of material

fact that a factfinder will have to determine. Kam’s version of

the Officer Defendants’ search, seizure, and other alleged

improper conduct would violate Kam’s established rights.    On the

other hand, the version of the Officer Defendants shows that the

reasonable officer would believe that the search and seizure of

the vessel was lawful.

           “[W]hen there are disputed factual issues that are

necessary to a qualified immunity decision, these issues must

first be determined by the jury before the court can rule on

qualified immunity.   The issue can then be raised in a [Federal

Rule of Civil Procedure] Rule 50(a) motion at the close of

evidence.”   Morales v. Fry, 873 F.3d 817, 824 (9th Cir. 2017)

(quoting Ninth Circuit Model Civil Jury Instruction 9.34 (2017)

                              - 35 -
(second alteration in original).   The Court therefore defers

ruling on the issue of qualified immunity until the disputed

factual issues are determined by the jury.

          V.   False Arrest or Imprisonment

          False arrest and imprisonment are “distinguishable

only in terminology” and for both, “the essential elements are

(1) the detention or restraint of one against his [or her] will,

and (2) the unlawfulness of such detention or restraint.”     Reed

v. City & Cty. of Honolulu, 76 Haw. 219, 230, 873 P.2d 98, 109

(1994) (internal quotation marks and citation omitted)

(alteration in original).   The existence of probable cause is a

defense to the claims.   Id.   Because the Officer Defendants are

non-judicial governmental officials, they have qualified or

conditional immunity for tortious acts under state law claims,

requiring a showing that the officers were motived by malice and

not by an otherwise proper purpose.     Towse v. State, 64 Haw.

624, 632, 647 P.2d 696, 702 (1982); see also Dawkins v. City &

Cty. of Honolulu, No. 10-00086 HG-KSC, 2010 WL 3489580, at *2

(D. Haw. Aug. 31, 2010) (applying the requirement to a claim of

false arrest and imprisonment).

          On the first element, the parties dispute whether

Officer Helm stated that Kam was under arrest and forced Kam to

lie in the prone position on the deck for an hour while Officer

Helm piloted the Wind Warrior back to shore.     The parties also

                               - 36 -
dispute whether Officer Helm put his foot on Kam’s neck and back

and threatened to smash Kam’s head in if he didn’t shut up.     If

this occurred without probable cause, it would constitute a

detention or restraint of Kam against his will.     It would also

raise the issue of malice as required to overcome Officer Helm’s

conditional immunity.   Kam provides no evidence that Chief

Farrell was involved in these actions.

           On the second element, the Court has already found a

genuine issue of material fact regarding whether the search and

seizure of the vessel was in violation of the Fourth Amendment.

Officer Helm asserts that he did not require Kam to lie prone on

the deck and therefore did not restrain him.     The Court notes

that while Kam claims he was restrained against his will by

being required to lie prone on the deck, he does not assert that

he was restrained against his will by remaining aboard the

vessel.

           The Court concludes there are material issues of fact

regarding Kam’s claim as against Officer Helm.     Officer Helm is

the one who is alleged to have boarded the Wind Warrior,

announced all passengers were under arrest, ordered Kam to lay

prone on the deck, and allegedly put his foot on Kam’s back or

neck.   Officer Helm denies these allegations.

           The only evidence submitted that Chief Farrell may

have even been aware of these actions is (1) Kam’s declaration

                              - 37 -
regarding the ongoing communication between Officer Helm and

Chief Farrell; and (2) Chief Farrell’s interview where he states

that he had a clear view of Officer Helm and did not see him

doing anything wrong, and saw Kam was passed out on the deck in

a fetal position in front of the steering station, Pl’s. Ex. D.

Because Kam has not submitted evidence that Chief Farrell was

involved in the assertion of arrest or demand for Kam to lie

prone on the deck, or provided any indication of malice on Chief

Farrell’s part, the Court GRANTS summary judgment on the claim

of false arrest or imprisonment as against Chief Farrell. 13/

            VI.   Chief Farrell’s Liability for Assault or Battery

           “A person commits the common law tort of assault if he

or she acts with intent to cause another a nonconsensual harmful

or offensive contact or apprehension thereof, and the other

person apprehends imminent contact.”         Mukaida v. Hawaii, 159 F.

Supp. 2d 1211, 1223 (D. Haw. 2001) (citations omitted).             “A

person commits the common law tort of battery if he or she acts

with intent to cause a nonconsensual harmful or offensive

contact, or apprehension thereof, and the contact occurs.”               Id.


      13/ Nor can Chief Farrell be held individually liable for the torts of

Officer Helm merely because Chief Farrell is his supervisor. Kam cannot rely
on respondeat superior liability because Chief Farrell is not Officer Helm’s
employer. Wong-Leong v. Hawaiian Indep. Refinery, Inc., 76 Haw. 433, 438,
879 P.2d 538, 543 (1994) (“Under the theory of respondeat superior,
an employer may be liable for the negligent acts of its employees that occur
within the scope of their employment.” (emphasis added) (citations omitted));
see also Tokuhama v. City & Cty. of Honolulu, 751 F. Supp. 1385, 1394 (D.
Haw. 1989) (permitting a claim of respondeat superior liability against the
City and County of Honolulu for false arrest).

                                   - 38 -
As with other state law tort claims, a nonjudicial officer is

protected by a conditional immunity and is only liable where a

plaintiff proves malice by clear and convincing evidence.     Kimes

v. Matayoshi, No. CV 16-00264 JMS-RLP, 2017 WL 4638220, at *7

(D. Haw. Oct. 16, 2017), aff’d, 782 F. App’x 622 (9th Cir. 2019)

(stating the malice requirement to overcome conditional immunity

in relation to a claim of assault and battery).

               a. Chief Farrell’s Direct Liability

         First, Kam has not offered any evidence that Chief

Farrell acted with malice.   For this reason alone Chief Farrell

is entitled to conditional immunity.   Regardless, the evidence

does not show that Chief Farrell directed Officer Helm to commit

the alleged assault and battery.

         Chief Farrell has provided evidence that he was never

on the Wind Warrior and never in a position to touch Kam.     See

Farrell Decl.; see also Pl’s. Ex. D, DOCARE Internal Affairs

Investigation Interview.   Kam has not offered any evidence

otherwise (and in fact Kam submits Chief Farrell’s interview in

which he states that he did not see Officer Helm make any

threatening gestures towards Kam, Pl’s. Ex. D).   Instead, Kam

argues that “Chief Farrell instigated and ordered Plaintiff’s

unlawful, unreasonably lengthy, and unnecessarily forceful

detention, and gave direct orders to Defendant Helm that

resulted in Plaintiff[’]s detention, assault, and battery; thus,

                              - 39 -
Chief Farrell is liable for the assault and battery of

Plaintiff.”   Opp. at 13.

           Kam cites to Johnson v. Sartain, 46 Haw. 112, 114, 375

P.2d 229, 230 (1962) for the liability of a person who directs

an assault or battery.    Johnson is clearly distinguishable.   In

that case, there was evidence that the person who directed the

assault told another “You see that black son-of-a-bitch? He

think he’s smart. Go over and lay a Sunday punch on him,” while

nodding at the plaintiff.    Id.; cf. McCormack v. City & Cty. of

Honolulu, 762 F. Supp. 2d 1246, 1252 (D. Haw. 2011) (finding

insufficient allegations to maintain an assault and battery

claim against the city where the plaintiff had alleged the city

“rubber stamp[ed]” the officer’s use of force).

           Kam offers evidence that Chief Farrell directed

officers, including Helm, to board the Wind Warrior and return

it to the harbor.   Kam has provided no evidence that Chief

Farrell directed Officer Helm to assault or batter him, or that

Chief Farrell knew an assault or battery was occurring.

Applying Johnson to these facts, Chief Farrell cannot be held

personally liable for Officer Helm’s alleged assault and

battery.

                b. Vicarious Liability

           Nor can Chief Farrell be held liable here on a theory

of vicarious liability.     While “[a] principal may be liable for

                                - 40 -
the wrongful acts of its agent that occur while [the agent is]

acting within the scope of the agency,” Lopeti v. Alliance

Bancorp, No. 11-00200 ACK-RLP, 2011 WL 13233545, at *15 (D. Haw.

Nov. 4, 2011), “[v]icarious liability under the respondeat

superior doctrine ordinarily requires some kind of employment

relationship or other consensual arrangement under which one

person agrees to act under another’s control,” State v. Hoshijo

ex rel. White, 102 Haw. 307, 319, 76 P.3d 550, 562 (2003)

(quoting Dan B. Dobbs, The Law of Torts, § 335, at 910 (2000))

(emphasis in Hoshijo).   Here, Officer Helm’s relevant employment

relationship is with DOCARE, not with Chief Farrell.   DOCARE is

no longer a defendant in this case and vicarious liability does

not apply.   Cf. Hoshijo, 102 Haw. at 319 (where a student coach

was supervised by a university employee, the student coach was

subject to the control of the university and the university

could be held vicariously liable for his conduct).

         Because there is no genuine dispute of these facts and

no rationale factfinder could find Chief Farrell liable for

Kam’s alleged assault and battery, the Court GRANTS summary

judgment to Chief Farrell on claims for assault and battery.

          VII. Plaintiff’s Emotional Distress

          A plaintiff asserting a claim for intentional

infliction of emotional distress must establish “1) that the act

allegedly causing the harm was intentional or reckless, 2) that

                              - 41 -
the act was outrageous, and 3) that the act caused 4) extreme

emotional distress” to him.   Hac v. Univ. of Hawai‘i, 102 Haw.

92, 106–07, 73 P.3d 46, 60–61 (2003).   As with other state law

tort claims, a nonjudicial officer is only liable where a

plaintiff proves malice by clear and convincing evidence.     See

Kimes v. Matayoshi, No. CV 16-00264 JMS-RLP, 2017 WL 4638220, at

*7 (D. Haw. Oct. 16, 2017), aff’d, 782 F. App’x 622 (9th Cir.

2019) (stating the malice requirement to overcome conditional

immunity in relation to a claim of negligent infliction of

emotional distress).

           “The term ‘outrageous’ has been construed to mean

‘without just cause or excuse and beyond all bounds of

decency.’”   Enoka v. AIG Hawaii Ins. Co., 128 P.3d 850, 872

(Haw. 2006) (quoting Lee v. Aiu, 936 P.2d 655, 670 n. 12 (Haw.

1997)).   “The question whether the actions of the alleged

tortfeasor are unreasonable or outrageous is for the court in

the first instance, although where reasonable people may differ

on that question it should be left to the jury.”   Young v.

Allstate Ins. Co., 119 Haw. 403, 429, 198 P.3d 666, 692 (2008)

(internal quotation marks and citation omitted).

           “‘[E]xtreme emotional distress’ constitutes, among

other things, mental suffering, mental anguish, nervous shock,

and other ‘highly unpleasant mental reactions.’”   Young, 119

Haw. at 429 n.26 (quoting Enoka v. AIG Hawai‘i Ins. Co.,

                              - 42 -
Inc., 109 Hawai‘i 537, 559, 128 P.3d 850, 872 (2006)).

“[M]ental distress may be found where a reasonable [person],

normally constituted, would be unable to adequately cope with

the mental stress engendered by the circumstances of the case.”

Id. (quoting Shoppe v. Gucci Am., Inc., 94 Hawai‘i 368, 387, 14

P.3d 1049, 1068 (2000)) (alterations in original).

            Kam has not shown extreme emotional distress. When

asked about any emotional or mental injuries he suffered as a

result of the events on the Wind Warrior, Kam asserted that he

suffered “[a] little bit.”    Defs’. Ex. A at 144:23-145:4.   This

statement summarizes his description of the emotional harm he

suffered.    It also summarizes why his claim for extreme

emotional distress fails.

            Kam has admitted that he suffered no physical injury

from the events on the Wind Warrior; that he sought no medical

treatment; that he feels the incident was traumatic because it

gave him concerns about being hassled in the future by DOCARE

officers but he tries not to “stress out on it”; that he had one

future incident with a DOCARE officer who caused Kam no injury;

and that he had no other mental injuries resulting from the

incident.    Defs’. Ex. A at 144:6-147:3.   Indeed, during his

deposition, Kam was directly asked if he suffered mental or

emotional injuries, and his response was: “Yeah, you could say

that. A little bit.”    Defs’. Ex. A at 144:23-145:1.   He then

                               - 43 -
went on to refer to the incident as “traumatic,” and when asked

what he meant, Kam explained that he continued to think about

the incident and whether he is more likely to have ongoing

negative interactions with DOCARE officers.     Defs’. Ex. A at

145:1146:3.    But in the only future incident with a DOCARE

officer, Kam indicated that he had no stress as he felt that the

officer was only doing his job.     Defs’. Ex. A at 145:20-146:24.

            Aside from declaring that he suffers distress, he has

not supported his claim with any evidence thereof.     Kam has

apparently coped well with any mental stress engendered by the

encounter.    These facts do not support a claim of extreme

emotional distress.

            Kam’s declaration asserts stronger verbiage to

describe the emotional injury caused by the events on the Wind

Warrior.    “The general rule in the Ninth Circuit is that a party

cannot create an issue of fact by an affidavit contradicting his

prior deposition testimony.”     Kennedy v. Allied Mut. Ins. Co.,

952 F.2d 262, 266 (9th Cir. 1991) (citations omitted).     “[I]f a

party who has been examined at length on deposition could raise

an issue of fact simply by submitting an affidavit contradicting

his own prior testimony, this would greatly diminish the utility

of summary judgment as a procedure for screening out sham issues

of fact.”    Id.   The sham affidavit rule does not preclude a

party from elaborating on or clarifying the prior testimony, or

                                - 44 -
from correcting an honest mistake.     Nelson v. City of Davis, 571

F.3d 924, 928 (9th Cir. 2009).

          The Court finds Kam’s deposition testimony to be

candid and clear.   To the extent that his subsequent declaration

introduces contradictory testimony magnifying and expanding his

alleged emotional injury, the Court finds it to be a sham.

Kennedy, 952 F.2d at 267 (Before refusing to give credence to a

contradictory affidavit, “the district court must make a factual

determination that the contradiction was actually a ‘sham.’”).

Even considering the declaration at face value, the stress and

heightened anxiety described therein still do not rise to the

high standard required for “extreme emotional distress.”

          That Kam suffered “[a] little bit” of emotional injury

is unfortunate, but not compensable under the law for

intentional infliction of emotional distress.    The Court GRANTS

the Officer Defendants’ motion for summary judgment on this

claim.

          VIII.      Violations of the Hawaii State Constitution

          The Officer Defendants assert that Count VII for

invasion of privacy must be dismissed, which Kam concedes.    Mot.

at 18-19; Opp. at 14 n.1 (“Plaintiff concedes that Count VII of

the Complaint for Invasion of Privacy be dismissed.”).

Accordingly, the Court GRANTS summary judgment in favor of the

Officer Defendants on Count VII.

                              - 45 -
                              CONCLUSION

          For the foregoing reasons, the Court GRANTS IN PART

AND DENIES IN PART Defendants’ Motion for Partial Summary

Judgment, ECF No. 52.   The Court GRANTS summary judgment and

DISMISSES the following claims:

          (1) excessive force in violation of the Fourth

          Amendment against Chief Farrell;

          (2) assault against Chief Farrell;

          (3) battery against Chief Farrell;

          (4) false arrest and false imprisonment against Chief

          Farrell;

          (5) invasion of privacy against both Chief Farrell and

          Officer Helm; and

          (6) intentional infliction of emotional distress

          against both Chief Farrell and Officer Helm.

The Court finds genuine issues of material fact, and therefore

DENIES summary judgment, on the following claims:

          (1) unreasonable search and seizure in violation of

          the Fourth Amendment as against both Chief Farrell and

          Officer Helm; and

          (2) false arrest and false imprisonment against

          Officer Helm.

The Motion did not address, and the Court therefore does not

rule on, the following claims:

                                - 46 -
           (1) excessive force in violation of the Fourth

           Amendment as against Officer Helm;

           (2) assault against Officer Helm;

           (3) battery against Officer Helm; and

           (4) negligence against both Chief Farrell and Officer

           Helm.




           IT IS SO ORDERED.

           DATED:    Honolulu, Hawai`i, March 27, 2020.



                                    ________________________________
                                    Alan C. Kay
                                    Sr. United States District Judge


Kam v. Helm, et al., Civ. No. 19-00052 ACK-KJM, Order Granting in Part and
Denying in Part the Officer Defendants’ Motion for Partial Summary Judgment.




                                   - 47 -
